Citation Nr: 1012726	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to August 
1980 and from December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that denied entitlement to 
service connection for PTSD.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans 
Claims (Court) found that an appellant's claim for service 
connection for posttraumatic stress disorder (PTSD) should 
have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court 
noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  
 
In the case at hand, the record reflects that the Veteran 
has also been diagnosed with major depression.  Therefore, 
the Board will construe the Veteran's claim as including 
service connection for major depression.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in February 2010.  
A transcript of that hearing is of record.



FINDINGS OF FACT

1.  The Veteran has PTSD as a result of verified stressors 
during active duty.

2.  The Veteran's major depression is etiologically related 
to his PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (2009).
 
2.  Major depression is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his entitlement to 
service connection for PTSD and major depression.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Service Personnel Records (SPRs) show the Veteran's military 
occupational specialty (MOS) was a food service specialist 
and cannon crewmember.  He served in support of Operation 
Iraqi Freedom in Kuwait and Iraq, designated imminent danger 
pay areas.  There is no indication from the SPRs that the 
Veteran saw any combat.

Service treatment records are negative for evidence of PTSD.

The Veteran completed a Post-Deployment Health Assessment in 
January 2005.  The Veteran noted that he had not seen anyone 
wounded, killed, or dead during the deployment; he was 
engaged in direct combat where he discharged his weapon on 
land, sea, and air; he answered affirmatively to whether he 
ever felt that he was in great danger of being killed; and 
had exposure concerns as they related to combat or the 
mission.

VA outpatient treatment records from September 2006 to July 
2008 show that the Veteran reported symptoms to include 
sleep disturbance, nightmares, frequent flashbacks, 
decreased energy and interests, mood swings, nervousness, 
and irritability; had positive depression screenings; and 
was diagnosed with PTSD.

The Veteran submitted a statement in support of his claim 
for service connection for PTSD in June 2007 in which he 
described the guilt he felt in thinking that he could have 
prevented an Iraqi man from being shot, and severely 
injured, after he and six fellow soldiers detained and then 
released this man.  The Veteran saw the Iraqi's white gown 
covered in blood and stated that he could still see his face 
to the present day. 

The Veteran had a VA C&P examination for PTSD in July 2007 
in which he reported numerous symptoms, to include insomnia, 
nightmares, flashbacks, intrusive thoughts, hypervigilance, 
depression, and anxiety.  The Veteran also reported numerous 
in-service stressors to include the aforementioned incident 
regarding the shooting of an Iraqi man, receiving sniper 
fire from a nearby junkyard, and being attacked by rockets 
or small arms fire at least once per week.  The Veteran was 
diagnosed with PTSD and major depressive disorder (MDD), 
which the examiner felt was secondary to his PTSD.

The Board notes that the Veteran has current diagnoses of 
PTSD.  Accordingly, the first element of service connection 
for that disorder is met.

The RO contacted the JSRRC in an attempt to verify the 
Veteran's claimed in-service stressors and received a report 
in July 2007 that stated verification through the Department 
of Defense Operation Iraqi Freedom (OIF) historical 
information was not possible given the lack of specific 
information submitted by the Veteran's unit of assignment.  
However, corroboration of every detail of a claimed 
stressor, including appellant's personal involvement, is not 
required; rather, a veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply 
his or her personal exposure.  Pentecost v. Principi, 16 
Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

The Veteran submitted three lay "buddy" statements in 
November 2007, February 2008, and August 2009 in which his 
claimed in-service stressors were corroborated to include 
seeing an Iraqi man covered in blood, receiving small arms 
fire, and returning fire. 

The Veteran testified at a video conference hearing before 
the undersigned VLJ in February 2010 in which the he 
detailed the aforementioned incident with an Iraqi man.  The 
Veteran also described how he came under fire while in 
service and was in fear of his life. 

The Board also finds the Veteran's account of his stressors 
credible because his SPRs confirm he was stationed in 
designated imminent danger pay areas and he has consistently 
asserted the same in-service stressors.  Moreover, these in-
service stressors have been corroborated by three fellow 
soldiers.  

Therefore, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence 
supports the claim for service connection for PTSD.

As noted above, the VA examiner also diagnosed major 
depression and opined that it is secondary to the Veteran's 
PTSD.  There is no contrary medical opinion of record.  
Therefore, the Board concludes that the Veteran is also 
entitled to service connection for major depression.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for major depression is 
granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


